87 F.3d 1321
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sergio A. MORA-GUIDO;  Michael Torres;  Luz M. Mora-Torres,Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70030.
United States Court of Appeals, Ninth Circuit.
Submitted June 10, 1996.*Decided June 17, 1996.

Before:  GOODWIN, PREGERSON, and KOZINSKI, Circuit Judges.


1
ORDER**


2
Having considered the briefs filed by the parties, we conclude that the Board of Immigration Appeals did not err in its finding that petitioner Mora-Guido was not statutorily eligible for asylum and withholding of deportation.


3
The BIA's finding that Mora-Guido's testimony was not credible was supported by substantial evidence.   The remaining portions of his testimony and application accepted by the BIA as credible were insufficient bases on which to establish statutory eligibility for asylum or withholding of deportation.


4
Consequently, we affirm the BIA's decision.   We also affirm the BIA's grant of voluntary departure.


5
PETITION DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3